         Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 1 of 17




                                   EXHIBIT A
            AFFIDAVIT OF U.S. POSTAL INSPECTOR JEFFREY M. POWERS

       I, Jeffrey M. Powers, declare and state as follows:

                                        INTRODUCTION

       1.      I am a United States Postal Inspector currently assigned to the Boston Division

Headquarters of the United States Postal Inspection Service (USPIS), where I have been

employed since February 2019. Prior to being employed with USPIS, I was a Special Agent

with the United States Postal Service (USPS), Office of Inspector General. During my 15 years

in federal law enforcement, I have investigated cases involving narcotics trafficking and

distribution, bank fraud, wire fraud, money laundering and other federal crimes.

       2.      I am a law enforcement officer of the United States within the meaning of 18

U.S.C. § 3061, and am empowered by law to conduct investigations and to make arrests for

offenses enumerated in 21 U.S.C. § 841(a)(1) and other federal offenses. I am also a “federal

law enforcement officer” authorized by Rule 41 of the Federal Rules of Criminal Procedure to

apply for federal search warrants.

       3.      I am presently assigned to the Prohibited Mail-Narcotics Team. As a Postal

Inspector assigned to the Prohibited Mail-Narcotics Team, my duties and responsibilities

include, but are not limited to, the investigation of the illegal shipment of controlled substances

and the proceeds from the sale of controlled substances, as well as the laundering of drug

proceeds via the USPS. I have intercepted, or participated in interdiction efforts resulting in the

intercept of in excess of 50 Express/Priority Mail parcels that were found to have contained

controlled substances or the proceeds from the sales of controlled substances.

       4.      I have received training in the areas of search and seizure, narcotics investigations

and criminal law. I have received training by the USPIS in the investigation of controlled
         Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 2 of 17




substances and proceeds/payments for controlled substances being transported through the

United States mails. I am also a 2007 graduate of the Drug Enforcement Administration

(“DEA”) Basic Narcotics Investigator Course, Quantico, Virginia.

        5.      I have participated in numerous investigations involving the transportation of

controlled substances or proceeds/payments through the USPS. Many of these investigations

have had national and international connections, and many required me to work closely and

share information and intelligence with members of other law enforcement agencies, including

the Federal Bureau of Investigation, the DEA, the Massachusetts State Police, and the police

departments of local communities. I have debriefed, and continue to debrief, suspects,

informants, and witnesses who have personal knowledge about the sale and distribution of

narcotics, money laundering, and related crimes occurring in Massachusetts and nationally.

                                   PURPOSE OF AFFIDAVIT

        6.      This affidavit is made in support of a Verified Complaint for Forfeiture in Rem

against the following asset:

                a. $35,980 in United States currency, seized from a USPS Priority Mail Express
                   package bearing tracking number EJ 435 067 193 US on October 26, 2020
                   (the “Defendant Currency”).

        7.      This affidavit does not contain each and every fact known to me and other law

enforcement officers about this investigation. This affidavit only sets forth sufficient facts to

demonstrate probable cause for the forfeiture of the Defendant Currency.

        8.      This affidavit is based upon my personal knowledge, as well as information

provided to me by other law enforcement personnel, and my review of records and reports

related to this investigation.




                                                  2
         Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 3 of 17




       9.      As set forth below, I have probable cause to believe that the Defendant Currency

is subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6) because it

represents moneys, negotiable instruments, securities, or other things of value furnished or

intended to be furnished by any person in exchange for a controlled substance or listed chemical

in violation of 21 U.S.C. §§ 841 and/or 846, proceeds traceable to such an exchange, and/or

moneys, negotiable instruments, and securities used or intended to be used to facilitate such a

violation.

                    THE SEIZURE OF THE DEFENDANT CURRENCY

       10.     Experience and drug trafficking intelligence information gathered by the USPIS

have demonstrated that USPS Priority Mail Express and USPS Priority Mail are frequently used

by drug traffickers for shipping drugs and the proceeds from drug sales. Use of Priority Mail

Express and USPS Priority Mail are favored by drug traffickers because of the speed, reliability,

free telephone and Internet package tracking service, as well as the perceived minimal chance of

detection.

       11.     In an effort to combat the flow of controlled substances through the United States

mails, interdiction programs have been established in cities throughout the United States by the

USPIS. These cities have been identified as known sources of controlled substances. The

USPIS conducted an analysis of prior packages which were found to contain drugs and drug

proceeds. The analysis of prior packages that were found to contain drugs or drug proceeds

indicated that these packages were usually from an individual to an individual. In the few cases

when Express Mail or Priority Mail packages containing drugs or drug proceeds displayed a

business or company name, it was usually proven to be a fictitious business or company, or, in

certain cases, a legitimate company whose name was being used without the knowledge or


                                                 3
         Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 4 of 17




authorization of that business. Additionally, this analysis established a series of package

characteristics which, when a package is found with a combination of two or more characteristics

described below, have a higher probability that the package will contain a controlled substance

or the proceeds of controlled substance sales. These characteristics include the following: (1)

package was mailed from or addressed to a narcotic source city; (2) package has a fictitious

return/sender address or name; (3) package has address information which is handwritten; (4) the

handwritten mailing label on the package does not contain a business account number, thereby

indicating that the sender paid cash; (5) package is addressed from an individual to an individual;

and (6) package is heavily taped.

       12.     In October 2020, Special Agents with the U.S. Postal Service, Office of Inspector

General (USPS-OIG) in Puerto Rico were conducting reviews of USPS parcels inbound to

Puerto Rico. During the review, USPS-OIG Agents identified a suspicious package, bearing

tracking number EJ 435 067 193 US (the SUBJECT PACKAGE) shipped from Rhode Island to

Puerto Rico, a known source location for narcotics.

       13.     The USPS-OIG forwarded the suspicious package to the USPIS for further

investigation. The SUBJECT PACKAGE was shipped to me at the Braintree Detached Mail

Unit (DMU) located at 333 Commerce Drive in Braintree, Massachusetts.

       14.     On October 23, 2020, I took possession of the SUBJECT PACKAGE. The

SUBJECT PACKAGE was secured inside the Postal Inspection Service Office, within the DMU.

During a review of USPS business records, I identified the SUBJECT PACKAGE was shipped

from a United States Post Office located in Providence, Rhode Island to Puerto Rico, a known

source location for narcotics on or about October 23, 2020.




                                                 4
         Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 5 of 17




       15.     The SUBJECT PACKAGE weighed approximately eight pounds and six ounces,

and its postage was paid for in cash. Its handwritten label identified the recipient as “Cristopher

Pujols” with a delivery address of “P.O. Box 1696 dorado P.R., 00646.” Based on my review of

USPS business records, the post office box 1696 is a valid post office box, but the name

“Cristopher Pujols” does not appear to be currently associated with that post office box. The

name “Chistopher Pujols” appears to be presently associated with 47 Union Street, in Taunton,

Massachusetts. Other law enforcement records indicated that the name “Christopher Pujols,”

(not “Cristopher) was previously associated with the listed delivery address (“P.O. Box 1696

dorado P.R., 00646”) in April of 2019. The handwritten label identified “David Rodriguez” with

an address of “1190 Charles St, North Providence R.I, 02904” as the sender. The sender address

for the SUBJECT PACKAGE is a valid mailing address and the name “David Rodriguez” is

associated with the listed sender address (“1190 Charles St, North Providence R.I, 02904”).

       16.     The SUBJECT PACKAGE met at least five of the characteristics described

above, indicting a higher probability that it contained controlled substances or the proceeds from

the sale of controlled substances. The SUBJECT PACKAGE (a) bore fictitious or incomplete

addressee information, (b) the parcel was mailed to a known drug source area, (c) the parcel bore

a handwritten label, (d) it was addressed from an individual to an individual, and (e) postage for

the parcel was paid for in cash.

                October 23, 2020: K-9 Response to the SUBJECT PACKAGE

       17.     After I took possession of the SUBJECT PACKAGE on October 23, 2020, at

approximately 10:20 a.m. that morning, at my request, Officer Richard Seibert of the Braintree

Police Department and his narcotic-trained K-9 Lucky arrived at the DMU. I arranged to meet




                                                 5
         Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 6 of 17




Officer Seibert and Lucky at the DMU, to review the SUBJECT PACKAGE for the scent of

controlled substances.

       18.     Officer Seibert has been employed with the Braintree Police for 15 years and has

been assigned to the K-9 unit for the last ten years. Lucky is an eleven and a half-year-old

Labrador Retriever. Officer Seibert uses Lucky to detect controlled substances in different

situations, including within sealed packages shipped through the United States mail and other

courier services. Officer Seibert and Lucky attended and successfully completed a 12-week

narcotics detection training program run by the Barnstable County Sheriff’s Office. Lucky is

certified to detect the presence of narcotic odors, including but not limited to, marijuana, hash,

cocaine, crack, heroin, ecstasy, and methamphetamine. Lucky most recently certified in June

2020, and his certification was in effect in October 2020. Lucky is a hand-fed food drive dog,

which means that he eats only when he finds the target odor (narcotic odor). As a result of this

type of training, Lucky and Officer Seibert are required to train every day for Lucky’s meals.

Each month Officer Seibert and Lucky complete 16 hours of in-service training with the

Massachusetts Department of Corrections. Lucky has been responsible for the seizure of

packages containing various drugs, including marijuana, methamphetamine, cocaine, heroin,

suboxone, percocet, klonopin, wellbutrin, oxycodone, methylone, and crack, and is a well-trained

and reliable K-9.

       19.     Shortly after their arrival, at approximately 10:26 a.m., Officer Seibert and Lucky

conducted an examination of the SUBJECT PACKAGE. The SUBJECT PACKAGE was placed

in an area inside the DMU, known to be free from contamination by narcotic odors. Five other

packages were placed in the search area to serve as controls. Officer Seibert and Lucky searched

the area where the SUBJECT PACKAGE and the five control parcels were placed. Officer


                                                  6
         Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 7 of 17




Seibert advised that upon arriving at the SUBJECT PACKAGE, Lucky reacted in a manner that

indicated the presence of a narcotic odor. No further indications were observed in the search

area. Based on my training and experience, I know that a positive alert by a certified drug-

detection K-9 means that the contents of the package are controlled substances or that the

contents were recently in close proximity to controlled substances.

                   Search Warrant Executed on the SUBEJCT PACKAGE

       20.     On October 26, 2020, Massachusetts State Troopers, assigned to the USPIS,

Boston Division, Narcotics Task Force, and I executed a U.S. District Court, District of

Massachusetts, Search Warrant (20-MJ-6668-MPK) on the SUBJECT PACKAGE. The

SUBJECT PACKAGE contained: Two packages of “Braidbabe” hair extensions, one white

USPS Priority Mail cardboard box containing a black case, containing an electric toy. Secreted

within the lining of the black case were four heat sealed plastic bags containing a total of

$35,980 in United States currency. Attached hereto as Exhibit 1 are photographs of the

SUBJECT PACKAGE and its contents.

       21.     There were no notes, receipts, or instructions in the parcel. I know from my

training and experience that individuals who traffic in controlled substances rarely include any

type of instruction with the proceeds. Legitimate businesses or personal gifts will contain notes,

letters, receipts, cards, or coupons included with the cash or monetary instruments.

                                            Conclusion

       22.     Based on the information set forth above, I believe that there is probable cause to

believe that the Defendant Currency is subject to forfeiture to the United States pursuant to 21

U.S.C. § 881(a)(6) because it represents proceeds traceable to an exchange for a controlled




                                                 7
         Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 8 of 17




substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or 846, and/or moneys used or

intended to be used to facilitate any such violation.

       Pursuant to 28 U.S.C. § 1746, I declare under the penalties of perjury that the foregoing is
true and correct to the best of my knowledge, information and belief. Executed this 16th day of
April, 2021.




                                              _______________________

                                              Jeffrey M. Powers
                                              Postal Inspector
                                              United States Postal Inspection Service




                                                  8
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 9 of 17




           EXHIBIT 1
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 10 of 17




                               2
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 11 of 17




                               3
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 12 of 17




                               4
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 13 of 17




                               5
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 14 of 17




                               6
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 15 of 17




                               7
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 16 of 17




                               8
Case 1:21-cv-10640-LTS Document 1-1 Filed 04/16/21 Page 17 of 17




                               9
